Citation Nr: 0126854	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-09 266	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
generalized anxiety disorder, with major depression and a 
cognitive disorder from the period September 17, 1998 to 
January 8, 2001.

2.  Entitlement to a rating in excess of 70 percent for a 
generalized anxiety disorder, with major depression and a 
cognitive disorder from January 9, 2001.

3.  Entitlement to service connection for organic brain 
syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945, including combat service in World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating action of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
veteran's service connected anxiety reaction to 30 percent, 
effective September 17, 1998.  

The Board remanded the case in September 2000.  

During the pendency of the appeal, the RO continued the 
evaluation of the veteran's service connected disorder at the 
30 percent rate for the period from September 17, 1998 to 
January 8, 2001.  In May 2001, the RO increased the 
evaluation to 70 percent disabling, and granted a total 
disability rating based upon individual unemployability, each 
effective January 9, 2001.  It also amended the effective 
date for the 30 percent rating to May 1, 1998.  Finally, the 
RO recharacterized the veteran's disability as generalized 
anxiety, major depressive and cognitive disorders.

In November 2001, the representative claimed that the veteran 
was entitled to an earlier effective date for the award of a 
70 percent disability evaluation, as well as the award of a 
total rating based upon individual unemployability.  Because 
the award granted by the RO in May 2001 was, in effect, a 
staged rating, the issue of entitlement to an earlier 
effective date for the assignment of a 70 percent rating is 
inextricably intertwined with the increased rating claim, and 
the Board's decision addresses the question when an increased 
rating is in order.  The question of the effective date 
assigned for the award of individual unemployability, 
however, is not so intertwined, and hence, it is referred to 
the RO for appropriate consideration.


FINDINGS OF FACT

1.  From September 17, 1998 to February 2, 1999, and from 
February 25, 1999 to January 8, 2001, the veteran's 
generalized anxiety disorder, with major depression and a 
cognitive disorder was not characterized by more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  

2.  The appellant was hospitalized for his generalized 
anxiety disorder, with major depression and a cognitive 
disorder in excess of 21 days during the period from February 
3 to 24, 1999.
 
3.  Since January 9, 2001, the veteran has been unable to 
obtain or retain substantially gainful employment due to his 
generalized anxiety disorder, with major depression and a 
cognitive disorder.  

4.  The RO's May 2001 grant of service connection for 
cognitive disorders was in effect a grant of service 
connection for an organic brain syndrome.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation for a 
generalized anxiety disorder, with major depression and a 
cognitive disorder from September 17, 1998 to February 2, 
1999, and from February 25, 1999 to January 8, 2001, have not 
been met.  38 U.S.C.A. §§ 1155; 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9400 (2001).

2.  The schedular criteria for a 100 percent evaluation for a 
generalized anxiety disorder, with major depression and a 
cognitive disorder from February 3 to February 24, 1999, have 
been met.  38 U.S.C.A. §§ 1155; 5103A; 38 C.F.R. § § 4.1, 
4.7, 4.29, 4.126, 4.130, Diagnostic Code 9400.

3.  The schedular criteria for a 100 percent evaluation for a 
generalized anxiety disorder, with major depression and a 
cognitive disorder from January 9, 2001 have been met.  
38 U.S.C.A. §§ 1155; 5103A; 38 C.F.R. § § 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9400.

4.  Organic brain syndrome, classified by the RO as a 
cognitive disorder, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103A (West 1991 & Supp. 2001), 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran filed a claim on September 17, 1998, asserting 
that his service-connected anxiety reaction had increased in 
severity.  

In connection with the veteran's claim, the RO obtained 
outpatient treatment reports from Dr. Raul Rodriguez for the 
period of January to October 1998; and Somerset Hospital 
discharge summaries for the periods of March 18, 1998 to 
April 29, 1998 and February 3, 1999 to February 24, 1999.  
Additionally, the veteran was afforded a VA examination in 
April 1999.  

An outpatient treatment note of Dr. Raul Rodriquez in January 
1998, shows that the veteran was treated for symptoms of 
depression.  In a note of March 1998, the veteran denied 
feeling depressed and felt that he was doing better.  His 
thoughts were more objective and his appetite was good.  
Additionally, the veteran reported that his therapy sessions 
had been helpful.  Treatment notes from May and June, 1998 
show continued improvements in the veteran's symptoms.  In 
August 1998, the veteran complained of irritability and 
outbursts.  He denied, however, any increase in symptoms of 
depression.  Finally, in October 1998, the veteran reported 
not feeling as depressed or anxious.  He denied any periods 
of irritability.  

The veteran was hospitalized at Somerset Hospital from March 
18 to April 29, 1998.  The veteran reported that ever since 
he had his knee replaced he had lost a lot of independence 
and had become increasingly depressed, accompanied by an 
ideation to hurt himself.  The veteran showed progress during 
treatment and, at discharge, was fully able to deny suicidal 
ideation and contract for safety, was taking medications as 
prescribed and stated that he felt less depressed.  He was 
diagnosed upon discharge with major depression, moderate, and 
assigned a Global Assessment of Functioning (GAF) score of 
63.  

The veteran was hospitalized again with complaints of 
depression and suicidal ideation at Somerset Hospital from 
February 3 to 24, 1999.  The veteran showed good progress 
during treatment and denied thoughts of wanting to harm 
himself.  He was not felt to be psychotic.  At the time of 
discharge, he denied suicidal ideation, was future oriented, 
and his anxiety level had improved.  At discharge he was 
diagnosed with major depressive disorder, recurrent type, 
with possible elements of an obsessive-compulsive disorder.  
He was assigned a GAF score of 60, indicating moderate 
difficulty in social and occupational functioning.  

At an April 1999 VA examination the veteran reported feeling 
anxious on a daily basis, but there were days when he felt 
better than others.  He reportedly had not worked since 1981.  
The veteran reported that he had been married for over 49 
years, had one daughter and one grandchild.  He reported that 
he spent a considerable amount of time with his family, 
attended church regularly, and occasionally attended church 
socials.  He was an avid fisherman and hunter but had 
curtailed these activities because of problems with his 
nonservice connected arthritis and decreased ambulatory 
ability.   He was seen for his psychiatric disorder once 
every three weeks, and he was being treated with two 
psychotropic medications.

Upon examination, the veteran had normal affect without signs 
of dysphoric mood.  He was alert, oriented, and he showed no 
emotional lability.  He was quite cooperative throughout the 
entire examination.  His thought processes showed a somewhat 
slower rate of flow for his age range, although he was 
coherent and logical in his presentation.  There were no 
complaints of delusions, hallucinations or other psychotic 
phenomena.  Homicidal and suicidal ideation were denied.  The 
veteran had some difficulty with his speech, and at times he 
demonstrated irrelevant and illogical speech patterns on an 
intermittent basis.  The veteran also experienced episodes of 
anxiety.  While a history of depression was noted, the 
veteran was not depressed at time of examination.  The 
examiner opined that the veteran's problems primarily 
consisted of anxiety.  

The veteran was diagnosed with a generalized anxiety 
disorder; major depressive disorder, single episode; and a 
cognitive disorder, not otherwise specified.  A GAF score of 
60 was assigned which the examiner opined reflected mild 
problems.  The examiner also opined that the appellant had 
experienced mild dementia for decades.

In June 1999, the veteran testified before a hearing officer 
at the RO, and claimed entitlement to a 100 percent rating.  
The appellant stated that he had been injured at the invasion 
of Normandy, and then evacuated from harm's way.  He 
testified further that he left work in 1981 due to his 
psychiatric illness, and he discussed his 1998 
hospitalizations.  

By Board Remand of October 2000, the RO was instructed to 
obtain treatment records of Dr. Rodriguez and the Social 
Security Administration regarding any disability 
determination.  Additionally, the Remand noted an implied 
claim for service connection for organic brain syndrome.  The 
RO was instructed to schedule the veteran for a comprehensive 
VA psychiatric examination.  In this regard, the VA examiner 
was asked to provide an opinion concerning the nature and 
etiology of any found organic brain syndrome and comment upon 
the interrelationship with any found psychiatric 
disabilities.  

Subsequent to the Board Remand of October 2000, the RO 
requested that the veteran provide treatment records for Dr. 
Rodriquez and made a request for Social Security records.  
However, no further treatments records were associated with 
the claims folder.  Additionally, the Social Security 
Administration indicated that the veteran's records had been 
destroyed.  

The veteran was afforded a VA examination on January 9, 2001.  
The examiner reported that he had reviewed the claims folder, 
and that he had conducted the April 1999 VA compensation 
examination.  

The veteran reported that he had no new hospitalizations 
since 1998 and that he was receiving outpatient treatment 
from Dr. Rodriquez once a month.  He reported that he was 
prescribed Effexor and Ativan, but his symptoms were 
worsening to now include shakes and sweats, depression, and 
mood changes to include dysphoria.  The appellant reported 
that he lost his temper often and felt isolated.  The veteran 
further indicated that he suffered from frequent panic 
attacks and maintained social isolation.  During the winter, 
he indicated, that he did not leave the house at all.  He 
noted an increase in difficulty with his cognitive abilities.  

Upon examination, the veteran's hygiene was not as good as in 
1999, and he appeared somewhat disshelved.  The veteran's 
mood was unstable, ranging from normal to angry to dysphoric.  
Additionally, the veteran showed an impaired thought process 
which affected his ability to effectively communicate.  His 
short term memory was impaired.  Further, the veteran was 
noted to have difficulty with depression, depressed mood and 
anxiety.  He continued to demonstrate impairment of his 
impulse control and the effect was that the veteran's anger 
was increasingly uncontrolled.  The examiner opined that the 
veteran's ability to engage in the basic activities of daily 
living had decreased since the last examination, and that he 
was unable to manage his own benefits.

The examiner was further of the opinion that veteran suffered 
from an organic brain syndrome (previously described as a 
cognitive disorder) and that this syndrome was at least as 
likely as not related to in-service head trauma.  However, 
the examiner was unable to state to what extent organic brain 
syndrome was related to service or to what extent organic 
brain syndrome was worsened by the veteran's generalized 
anxiety disorder and his depressive disorder.  

The veteran was diagnosed with generalized anxiety disorder, 
major depressive disorder, single episode, moderate, and a 
cognitive disorder, not otherwise specified.  He was assigned 
a GAF score of 50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See also 38 U.S.C.A. § 5103A.

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  In this respect, the RO 
attempted to develop the record and obtained some, but not 
all, post-service treatment records.  In this respect, the RO 
sent a letter to the veteran in October 2000, requesting 
records from Dr. Rodriquez.  There was no response by the 
veteran.  In addition, the veteran was afforded an 
examination for VA compensation purposes in connection with 
his claim.  The Social Security Administration was contacted 
in an effort to secure any pertinent records, but they 
reported that no records were available.  The veteran has not 
identified any additional evidence in support of his claim.  
Thus, the Board finds that the duty to assist and notify the 
veteran has been satisfied, and that the RO complied with the 
Remand instructions of October 2000.  Stegall v. West, 11 
Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The general rating formula for mental disorders is as 
follows:

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The RO utilized "staged" ratings in assigning an evaluation 
of the veteran's disabilities.  A 30 percent evaluation was 
assigned for the veteran's disability for the period from 
September 17, 1998 to January 8, 2001 and a 70 percent 
evaluation was assigned commencing January 9, 2001.  

Based upon a review of the evidence of record, the Board 
finds that the clinical evidence does not support the 
assignment of a rating in excess of 30 percent evaluation for 
the period from September 17, 1998 to January 8, 2001, save 
for the appellant's hospitalization from February 3 to 24, 
1999, when a 100 percent rating is in order.

Turning first to the award of a 100 percent rating for the 
period from February 3 to 24, 1999, the Board notes that 
under 38 C.F.R. § 4.29 (2001), a temporary total disability 
rating may be granted if a veteran is hospitalized at a VA 
hospital or at VA expense for 21 days or more.  In this case, 
however, as the veteran was hospitalized in February 1999 at 
a private facility, and as there is no indication that the 
care was paid for by VA, the provisions of 38 C.F.R. § 4.29 
do not apply.  Nevertheless, by analogy the Board finds that 
a staged rating during this term is appropriate in light of 
the appellant's complaints of depression with suicidal 
ideation.  Moreover, obsessional thoughts were also noted 
during this period and he was notably anxious.  Thus, in 
light of the danger of the appellant harming himself, and in 
light of his impaired thought processes, the Board, after 
resolving reasonable doubt in the appellant's favor finds 
that a 100 percent rating for the period from February 3 to 
24, 1999, is in order.

A rating in excess of 30 percent, however, for all other 
periods prior to January 9, 2001 is not in order.  In this 
regard, by the time of the appellant's discharge from the 
hospital he was neither psychotic nor suicidal.  Indeed, he 
was oriented, and he had made good progress in both 
individual and group therapy.  At his April 1999 VA 
examination the appellant was alert, oriented, coherent, 
logical and cooperative.  Homicidal and suicidal ideation 
were denied, and there was no evidence of depression.  While 
there was evidence of anxiety, and some speech difficulty, 
these did not warrant the assignment of a GAF score lower 
than 60 which the examiner opined was reflective of only mild 
symptomatology.  Moreover, during the period in question 
there is no evidence of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech, impaired judgment or 
impaired abstract thinking or the types of symptomatology 
consistent with a higher rating evaluation.  As such, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the period from 
September 17, 1998 to February 2, 1999, and from February 25, 
1999 to January 8, 2001. 

Unfortunately, after January 8 2001, the veteran symptoms are 
shown to have worsened as evidenced by his January 9, 2001 VA 
examination.  At that time, the veteran showed short term 
memory loss, decreasing cognitive capacity, frequent panic 
attacks, a dysphoric mood and social isolation.  Furthermore, 
the appellant was increasingly isolated, he showed evidence 
of an impaired thought process, he had trouble communicating 
effectively, and he was found unable to manage his own funds.  
The GAF score of 50 assigned, connoting a serious impairment 
of the veteran's occupational and social functioning.  Hence, 
the Board finds that from January 9, 2001, the veteran was 
effectively totally impaired from an occupational stand 
point, and that a 100 percent evaluation is in order from 
that date.

The Board also finds that the veteran is entitled to service 
connection for organic brain syndrome.  In this regard, 
however, this issue was mooted by the RO's grant of 
entitlement to service connection for a cognitive disorder in 
their May 2001 rating decision.  That rating decision did not 
deny service connection for an organic brain syndrome, and it 
is well to note that the January 2001 VA examiner used the 
terms "cognitive disorder" and "organic brain syndrome" 
interchangeably.  As service connection has been granted by 
the RO no further issue remains for the Board to adjudicate.  
38 U.S.C.A. § 7104 (West 1991).


ORDER

An evaluation in excess of 30 percent evaluation for a 
generalized anxiety disorder, with major depression and a 
cognitive disorder from September 17, 1998 to February 2, 
1999, and from February 25, 1999 to January 8, 2001, is 
denied.

A 100 percent evaluation for a generalized anxiety disorder, 
with major depression and a cognitive disorder from February 
3 to February 24, 1999, is granted subject to the laws and 
regulations governing the award of monetary benefits.  

A 100 percent evaluation for a generalized anxiety disorder, 
with major depression and a cognitive disorder from January 
9, 2001, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

As the RO granted service connection for a cognitive disorder 
in May 2001, it in effect granted service connection for an 
organic brain syndrome in light of the examiner's January 
2001 comments.  Thus, this issue does not remain for the 
Board to adjudicate.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

